UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-2013


XULI ZHANG,

                 Plaintiff - Appellant,

          v.

POLICE S. REGAN; POLICE PEC. M. GREEN,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Theresa C. Buchanan,
Magistrate Judge. (1:10-cv-01329-TCB)


Submitted:    February 23, 2012            Decided:   February 27, 2012


Before MOTZ, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xuli Zhang, Appellant Pro Se.         Karen L. Gibbons,         COUNTY
ATTORNEY’S OFFICE, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Xuli    Zhang      appeals    the     magistrate        judge’s     order

denying    relief   on   her    42   U.S.C.     § 1983     (2006)    complaint    and

post-judgment motion. *        We have reviewed the record and find no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.           Zhang v. Regan, No. 1:10-cv-01329-TCB

(E.D. Va. filed Aug. 17, 2011 & entered Aug. 18, 2011; Nov. 28,

2011).     We deny Zhang’s motion for sanctions and request for a

stay.      We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented     in    the     materials

before    the   court    and   argument      would   not    aid     the   decisional

process.



                                                                             AFFIRMED




     *
        Pursuant to 28 U.S.C. § 636(c) (2006),                        the     parties
consented to proceeding before a magistrate judge.



                                         2